NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JUN 1 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


 ITC TEXTILE, LTD,                               No. 13-55361

             Plaintiff - Appellant,              D.C. No. 2:12-cv-02650-JFW-
                                                 AJW
    v.

 WAL-MART STORES, INC.; et al.,                  MEMORANDUM*

             Defendants - Appellees.



 ITC TEXTILE, LTD,                               No. 13-55706

             Plaintiff - Appellant,              D.C. No. 2:13-cv-00036-JFW-
                                                 AJW
    v.

 ROSS STORES, INC.; et al.,

             Defendants - Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                         Argued and Submitted May 8, 2015
                               Pasadena, California



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: BEA and FRIEDLAND, Circuit Judges and RICE,** District Judge.

      Appellant ITC Textile, Ltd. brings a consolidated appeal from the district

court’s entry of summary judgment in favor of Avalon Apparel Group, LLC,

Disorderly Kids, LLC, and Wal-Mart Stores, Inc., and from the district court’s

dismissal of ITC’s suit against Avalon Apparel, Disorderly Kids, and Ross Stores,

Inc. We have jurisdiction over both cases under 28 U.S.C. § 1291, and we

reverse.

      The district court held that, although ITC’s copyright registrations for the

two designs at issue in these cases—the Symphony Sweet design and the Medallion

Art design—were prima facie evidence of validity, Appellees had rebutted the

presumption of validity by showing that the designs were unoriginal and that ITC’s

copyrights were therefore invalid as a matter of law. But the declaration

submitted by Appellees to rebut the presumption of validity did not actually show

that the designs were unoriginal in the relevant sense, because it presented no

evidence that the compilation of elements in either the Symphony Sweet or

Medallion Art design lacked originality. See L.A. Printex Indus., Inc. v.




      **
             The Honorable Thomas O. Rice, United States District Judge for the
Eastern District of Washington, sitting by designation.

                                          2
Aeropostale, Inc., 676 F.3d 841, 850 (9th Cir. 2012); United Fabrics Int’l, Inc. v.

C&J Wear, Inc., 630 F.3d 1255, 1257 (9th Cir. 2011). Because the declaration

did not rebut the presumption of validity, ITC was not required to produce further

evidence of originality (beyond its copyright registrations) to defeat summary

judgment. See United Fabrics, 630 F.3d at 1258 (holding, in a case reversing sua

sponte dismissal at summary judgment stage, that the plaintiff did not have to

produce any evidence, because, as the copyright claimant, the plaintiff was

presumed to own a valid copyright).

       Therefore, we REVERSE the district court’s order granting summary

judgment to Appellees in case number 13-55361, and REVERSE the district

court’s order granting Appellees’ motion to dismiss in case number 13-55706.

We also VACATE the district court’s order denying ITC additional time for

discovery so the district court may, if it finds doing so to be appropriate, reconsider

that order in light of this ruling.




                                           3